UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in Charter) DELAWARE 333-143215 26-0198662 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) PetroleumTowers, Suite 530 3639 Ambassador Caffery Blvd Lafayette, LA 70505 P.O. Box 52523 Lafayette, LA70505 (Address of Principal Executive Offices) 337- 984-2000 (Issuer Telephone number) 337- 988-1777 Issuer Fax Number www.engt.com www.energyntechnology.com Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of S-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x State issuer’s revenues for its most recent fiscal year: $7,124,671. The aggregate market value of Common Stock held by non-affiliates of the Registrant on March 31, 2013 was $72,732,329 based on a $0.43 closing price for the Common Stock on March 12, 2013. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. Number of the issuer’s Common Stock outstanding as of March 12, 2013: 169,144,950. Documents incorporated by reference: None. TABLE OF CONTENTS PART I PAGE ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A RISK FACTORS 4 ITEM 1B UNRESOLVED STAFF COMMENTS 5 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 5 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 5 ITEM 6. SELECTED FINANCIAL DATA 6 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 13 ITEM 9A. CONTROLS AND PROCEDURES 13 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 14 ITEM 11. EXECUTIVE COMPENSATION 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 15 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 16 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 16 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 17 SIGNATURES 18 PART I ITEM 1.DESCRIPTION OF BUSINESS. Technical Industries & Energy, Corp. (“TIE” or the “Company”) was founded in the State of Delaware on November 29, 2006.On January 3, 2007, we entered into a Stock Purchase and Share Exchange Agreement with Technical Industries, Inc., (“TII”) a Louisiana corporation founded May 11, 1971 whereby TII became our wholly owned operating subsidiary. On September 9, 2008 we changed our name to Energy & Technology Corp.The Company’s activities are directed towards manufacturing, reclamation of essential commodities, energy, technology, sugar, biofuel, oil & gas equipment and products. We plan to expand our operations and may acquire other companies with services and products which complements existing services and products and offer our latest technology exploration or other where needed, help the energy company reach deep energy reserves that present technology cannot reach and increase opportunities for income, growth and financing.Our business offices are located at Petroleum Towers, Suite 530 P.O. Box 52523, Lafayette, LA, 70505. Our telephone number is (337) 984-2000. We are headquartered in Lafayette, Louisiana with a branch office and production facilities in Houston, Texas. We offer several services, which can be described as engineering, manufacturing, reclamation, sales, and non-destructive testing (“NDT”) services, storage, maintenance for pipe and equipment utilized in the energy industry. NDT is more fully described as the application of industry-wide and/or proprietary test methods to examine pipe and equipment utilized in the energy industry, or any object, material or system associated therewith, without impairing their future usefulness. An essential characteristic of NDT is that the examination process does not change the composition, shape, integrity or properties of the test object, thus allowing the object to be utilized for the purpose for which it was manufactured. The end result is less time involved in testing, lower costs and less waste of materials than other forms of pipe inspection that require that the test object be destroyed. Through our staff of industrial, electrical and computer engineers, we offer engineering services to assist our customers in the design, improvement, installation, and/or integration of NDT components and systems.The services, which vary according to the needs of the customer, focus on design, layout, testing, and troubleshooting of NDT systems hardware and software. We also manufacture our own proprietary ultrasonic NDT electronic equipment systems, which perform the NDT services including ultrasonic inspection, electromagnetic inspection and others. The layout and design of the systems’ physical components are produced and tested by our engineers. Once the design has passed testing, the individual components are built into the design. Some of the components, such as the circuit boards, may be assembled by a third party before being incorporated into the design. Last, the final assembly is integrated with proprietary inspection software developed by our programmers. Another component of our business consists of selling pipe and equipment used in exploration, drilling, and production of oil and gas.The manufactured pipe and equipment is supplied to us by various steel mills in finished or unfinished form for us to process. Before the pipe and equipment is offered to our customers for sale, it must undergo further processing, such as blasting, threading, coating, and non-destructive testing inspection before being turned into a final product.We only sell oilfield pipe and equipment that has passed inspection and meets or exceeds API (American Petroleum Institute) and/or customer specifications. Lastly, we provide manufacturing, reclamation including ultrasonic pipe inspection technology. Services include full-length electromagnetic inspection for pipe and equipment utilized in the energy industry, and full length ultrasonic inspection systems for new and used pipe including drill stem, tubing, casing, and line pipe. We offer several different types of electromagnetic and ultrasonic inspection processes, each of which is tailored to the inspection of a particular pipe characteristic, such as size, length, wall thickness, ovality, or detection of a particular pipe defect. The type of process is determined by the customer according to their particular needs. All of the pipe and equipment that enters our facilities are carefully documented and incorporated into our propriety inventory tracking system, which is accessible to customers on the World Wide Web. Through this system, the customer is able to obtain real-time storage and inspection information on his pipe that is located at our facilities. We operate year-round, 24 hours a day, seven days a week when needed, and the number of employees has exceeded 200; however, due to the market slowdown and the BP accident in the Gulf of Mexico, the number of current employees is down to approximately 55. Today, we continue to serve the energy industry by manufacturing and maintaining proprietary systems that detect, and collect all available defects and wall thickness and outside diameter/ovality readings and store them in their proper position on the pipe, produce a three-dimensional image of the pipe, and allow the engineer to simulate burst, collapse, and pull apart the pipe on the computer prior to drilling.This helps energy companies reach reserves that otherwise cannot be reached with present technology. As a result of this advanced technology, the American Petroleum Institute (API) appointed Mr. George M. Sfeir, to serve on their 2008 committee for non-contact inspection. Technical Industries, Inc. developed US Patent No. 7,263,887 and international patent pending inspection technology needed in order to reach deep energy reserves present technology cannot reach. The U.S. patent is current until 2039. 3 We serve customers in Houston, Texas, Newfoundland, Canada, and Lafayette, Abbeville, Louisiana, the Rockies, and we are expanding to Saudi Arabia, Egypt, UAE, Mexico, and other parts of the World. Our customer base of over 50 accounts consists of oil companies, steel mills, material suppliers, drilling companies, material rental companies, and engineering companies. We handle regular projects and specialize in deep water projects including BP Crazy Horse, ExxonMobil Alabama Bay and ExxonMobil GrandCanyon, Sakhalin Island and Caspian Sea, Texas A&M University Ocean Explorer, and other projects. Additional services include full-length electromagnetic inspection for oil-field pipe and equipment and full length ultrasonic inspection systems for new and used tubing, casing and line-pipe, wet or dry Magnetic Particle Inspection ("MPI"); Dye Penetrant Testing ("PT"), or Ultrasonic Testing of the End Areas ("UT SEA") of plain end and threaded connections, including drill collars and drilling rig inspection; mill systems and mill surveillance; testing and consulting services. Today we continue to serve the energy industry niche by manufacturing and maintaining proprietary systems that are capable of detecting defects through the use of our patented technology. ITEM 1A.RISK FACTORS COMPETITORS MAY DEVELOP SIMILAR TECHNOLOGY OR PATENT SIMILAR TECHNOLOGY, AND MAKE THIS TECHNOLOGY AVAILABLE TO OUR CUSTOMERS. Competitors may develop similar technology or similar patents and make the technology available to our current customers at a lower cost or on better contractual terms. If this were to occur our customer base would be reduced which would in turn lower our revenues. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF GEORGE M. SFEIR, WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of George M. Sfeir our Chief Executive Officer and director. We currently do not have an employment agreement with Mr. Sfeir. The loss of his services could have a material adverse effect on our business, financial condition or results of operation. GEORGE M. SFEIR HAS MAJORITY VOTING CONTROL OF OUR COMMON STOCK. Mr. Sfeir and family members have the voting proxyfor the majority of the voting stock of the Company,which includes Sfeir Family Trust and American Interest, LLC.Majority of our shares are held by three entities (the Sfeir Family Trust, American Interest, LLC and AM Financials). WE ARE IN A HIGHLY COMPETITIVE MARKET AND WE ARE UNSURE AS TO WHETHER OR NOT THERE WILL BE ANY CONSUMER DEMAND FOR OUR PRODUCTS AND SERVICES. Some of our competitors are much larger and better capitalized than we are. It may be possible that our competitors will better address the same market opportunities that we are addressing. These competitors, either alone or with collaborative partners, may succeed in developing business models that are more effective or have greater market success than our own. The Company is especially susceptible to larger manufacturers that invest more money in research and development. Moreover, the market for our products is large but highly competitive. There is little or no hard data that substantiates the demand for our products or how this demand will be segmented. It is possible that there will be low consumer demand for our products, or that interest in our products could decline or die out, which would cause us to be unable to sustain our operations. We primarily serve the energy industry, which is a highly volatile and politically driven industry.Significant decreases in oil prices or changes in the political landscape could adversely affect the demand for our products and services. WHILE NO CURRENT LAWSUITS ARE FILED AGAINST THE COMPANY, THE POSSIBILITY EXISTS THAT A CLAIM OF SOME KIND MAY BE MADE IN THE FUTURE. The Company has resolved one suit and is involved in one lawsuit and the possibility exists that additional claims of some kind may be made in the future.While we will work to insure high product quality and accuracy in all marketing and labeling, no assurance can be given that some claims for damages will not arise. While we plan to properly insure ourselves with standard product liability insurance, there can be no assurance that this insurance will be adequate to cover litigation expenses and any awards to plaintiffs. The types of claims that could be made against the Company consists primarily of product liability claims associated with a failure of pipe stem and oil country tubular products used for exploration.The Company maintains general liability insurance with an annual aggregate of $4,000,000, and an additional $4,000,000 umbrella policy. 4 ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2.DESCRIPTION OF PROPERTY. We presently maintain our principal offices at Petroleum Towers, Suite 530 P.O. Box 52523, Lafayette, LA, 70505.Our telephone number is (337) 984-2000. Our main manufacturing, reclamation, inspection and maintenance facility in Houston, Texas, consists of approximately 50 acres and includes a building capable of performing all inspection work in an environmentally protected area, and providing storage areas for pipe and equipment. We have constructed a similar facility in Abbeville, Louisiana on property leased from the City of Abbeville for a 25 year term plus another 25 year option at the same rate beginning in 2005 with payments that began on November 1, 2008. This facility consists of a building which houses the manufacturing, reclamation, testing, engineering, storage and maintenance is expected to employ an additional 32 people. Both facilities provide excellent year-round pipe and equipment storage and maintenance services. ITEM 3.LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our Company or any of our subsidiaries, threatened against or affecting our Company, our common stock, any of our subsidiaries or of our Company’s or our Company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information A symbol was assigned for our securities so that our securities may be quoted for trading on the OTCBB under symbol ENGT. Minimal trading has have occurred through the date of this Report. The following table sets forth the high and low trade information for our common stock. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter ended Low Price High Price December 31, 2011 March 31,2012 June 30, 2012 September 30, 2012 December 31, 2012 $ $ Holders As of March 31, 2013 in accordance with our transfer agent records, we had 182 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. 5 Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6. SELECTED FINANCIAL DATA. Revenues $ Cost of Revenues Gross Profit (Loss) OperatingExpenses General & Administrative Expenses Depreciation Total Operating Expenses Income (Loss) from Operations ) ) ) Other Income (Expense) Income (Loss) Before Income Taxes ) ) ) Provision for Income Taxes ) ) ) Net Income (Loss) $ ) ) ) $ $ ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS General We have a patented process which can help companies within the energy industry reach deep energy reserves other equipment cannot. The following list highlights a few areas of opportunity to expand the Company's business: Sales and marketing efforts:Although we have been impacted by the downturn in the national and global economies, we have grown over the historical period without an aggressive marketing and sales effort. Currently, new business is generated from referrals, technical sessions givento oil & gas and energy related companies, a website and through the use of a marketing company on a limited basis. To date, we have hired onein-house salesperson based in Houston, and two sales persons based in Louisiana whovisit with customers. Currently, we have three employees whose duties are focused on sales, marketing, and promotional activities for the Company.Management believes revenue can be increasedby expanding the Company's sales force and forming a marketing department in order to increase our market share. Applying for additional patents to protect proprietary rights: We have developed international patent-pending new inspection technology needed in order to reach deep energy reserves present technology cannot reach. Our expandable inspection technology helps the companies in the energy industry retrieve a large amount of energy reserves that cannot be retrieved with current technology. We have manufactured several pieces of equipment in-house that have enabled us to successfully serve the energy industry. Due to proprietary infringement risk, we have discontinued manufacturing the equipment for sale to third parties. By securing a patent protectingour proprietary technology, we could consider manufacturing equipment for sale again, which would open a new line of revenue. 6 Introduction of complementary services:We are continually adding new services in order to meet customer demand. Most recently, we began drilling equipment inspection services and added a manufacturing facility and pipe and equipment sales company. Other areas management has identified as potential growth avenues include vessel inspection and inspection of pipelines in service. In 2010, we opened our pipe threading facility containing threading equipment which can be attached to the inspection assembly line to provide additional services for a very low increased cost to our customers. Geographic expansion in the domestic and international markets: We currently derive the majority of revenue from customers located in Texas, Oklahoma, North Dakota, Pennsylvania, California, and Calgary and Ontario Canada. There are several other markets that could be better served, such as in Louisiana where a new plant in Abbeville, Louisiana has been constructed in order to serve the deep wells in the Gulf of Mexico. Other expansions are being considered through the opening of additional full-service, local plants. Furthermore, we maintain relations with sales representatives in the Mexico, Saudi Arabia, and Middle East markets that could be better utilized if we are able to locally serve customers. Lastly, we have Canadian customers that utilize our services on a limited basis, due to the high cost of shipping heavy pipes. To date, we have not had the capital or human resources to establish plants in these potential markets. We continue to seek other companies which can complement essential commodities, energy, technology manufacturing, reclamation, pipe and inspection business with the goal of securing these businesses through a combination of cash and stock payments. All of these expansion plans rely heavily on raising capital through a public offering of additional stock which would be used to fund our acquisitions. We have a customer base of approximately 150 plusaccounts, and are continually expanding our customer base to increase revenue growth. Currently, we serve customers that are oil companies, steel mills, material suppliers,drilling companies, material rental companies and engineering companies. Our customer relationships average over ten years which provides us repeat business. Critical Accounting Policies The Company has identified the following accounting policies to be the critical accounting policies of the Company: Revenue Recognition.Revenue for inspection services is recognized upon completion of the services rendered.Revenue for the sales of pipe is recognized when pipe is delivered and the customer takes ownership and assumes the risks of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists, and the sales price is fixed or determinable. Inventory.Inventory is stated at the lower of average cost or market.At December 31, 2012 and 2011, inventory consisted of pipe available for sale. Property and Equipment. Property and equipment are stated at cost.Expenditures for property and equipment and items that substantially increase the useful lives of existing assets are capitalized at cost and depreciated. Routine expenditures for repairs and maintenance are expensed as incurred.The cost and related accumulated depreciation of property and equipment disposed of are eliminated from the accounts, and any resulting gain or loss is recognized.Depreciation is provided utilizing the straight-line method over the estimated useful lives of the assets capitalized. Valuation of Long-Lived Assets.In the event facts and circumstances indicate that carrying amounts of long-lived assets may be impaired, the Company evaluates the recoverability of its long-lived assets using the estimated future undiscounted cash flows associated with the asset compared to the asset’s carrying amount to determine if a write-down is required.Any impairment loss is measured as the difference between the carrying amount and the fair value of the impaired asset. Discussion of Changes in Financial Condition from December 31, 2011 to December 31, 2012 At December 31, 2012, total assets amounted to $13,065,758 compared to $11,069,539 at December 31, 2011, an increase of 1,996,219, or 18.0%.The increase is primarily due to an increase in the Company’s cash of $1,935,301, an increase in deferred tax asset of $62,277, and an increase in property and equipment held for investment of $1,095,583.These increases were partially offset by a decrease in the accounts receivable of $703,667 and a decrease in property and equipment held for operations of $359,671. Our liabilities at December 31, 2012, totaled $8,269,270 compared to $5,978,805 at December 31, 2011, an increase of $2,290,465, or 38.3%.The increase is primarily due to a by an increase in accounts payable of $1,847,234, an increase in notes payable of $253,195, an increase in due to affiliates of $127,466, and an increase in accrued rent of $150,000.These increases were partially offset by a decrease in deferred tax payable of $101,206. Total stockholder’s equity decreased from $5,090,734 at December 31, 2011, to $4,796,486 at December 31, 2012.This decrease was due to net loss generated for the year ended December 31, 2012 of $353,976, partially offset by the issuance of 92,550 shares of the Company’s common stock in exchange for services performed in the amount of $59,728 7 Cash and Cash Equivalents The Company’s cash increased from $943,894 at December 31, 2011, to $2,879,195 at December 31, 2012. The increase in cash and cash equivalents was primarily due to the Company’s increase in financing it’s accounts payable. Inventory We began purchasing pipe for sale to customers in late 2007.This was an opportunity for us to expand our services to our customers.Inventory of pipe at December 31, 2012 was $2,878,085 compared to 2,941,152 at December 31, 2011. It is anticipated that the Company will continue its efforts to expand its sales of oilfield pipe.This decrease is primarily attributable to the increase in pipe sales. Property and Equipment The increase in property and equipment of $735,915 is primarily due to purchase of investment property for $1,095,583, and the purchase of new equipment of $509, 256, partially offset by depreciation of $868,924 at December 31, 2012. Deferred Tax Asset/Income Taxes Payable Due to the Company’s loss for the year ended December 31, 2012, our deferred tax asset associated with the net operating loss, federal contributions, capital loss carryforwards, and general business credits have been increase by $62,277 to a balance of $875,441 at December 31, 2012.This balance includes a provision of $39,534 associated with certain net operating losses recognized at the state level for which there is not sufficient net income generated to fully offset the balance. Accounts Payable Accounts payable at December 31, 2012 totaled $2,220,045 compared to $370,399 at December 31, 2011, an increase of $1,849,646.This increase is primarily attributable to the cost of a vendor’s pipe which was accrued as a liability when sold in addition to other pipe purchased and not paid at year end. Common Stock Outstanding On April 1, 2009, we entered into an agreement with American Interest, LLC and the Sfeir Family Trust whereby the two stockholders agreed to cancel 118,046,500 common shares and 47,053,500 common shares, respectively, for the consideration to be re-issued in the future.In 2010, the Company re-issued 115,100,000 of those shares.On December 30, 2009, we agreed to issue 3,850,000 shares of our common stock in exchange for the remaining balance due to a supplier of equipment to the Company, which totaled $3,935,217 at December 31, 2009.Although the stock certificate was issued to the supplier on March 19, 2010, we considered the stock to be “paid but not issued” at December 31, 2009.In 2011, the Company issued 256,900 shares to key managers and others who management felt were responsible for helping the company return to profitability. In 2012, the Company issued an additional 92,550 shares to key managers and others. 8 Discussion of Results of Operations for the Year Ended December 31, 2012 compared to the Year Ended December 31, 2011 Revenues Our revenue for the year ended December 31, 2012, was $7,124,671 compared to $4,128,319 for the year ended December 31, 2011, an increase of $2,996,352, or 72.6%.The increase is attributable primarily to the increase in pipe sales of $1,705,379, and an increase of inspection fees which increased $608,517 from $1,616,788 for the year ended December 31, 2011 to $2,225,305 for the year ended December 31, 2012.This increase was a result of the recovery from the moratorium on deep water drilling in the Gulf of Mexico due the British Petroleum oil disaster.This increase was accompanied by an increase of additional income from re-billable job supplies (included in Other Income) which increased $204,983 from $273,311 in 2011 to $478,294 for the year ended December 31, 2012.We store pipe and equipment inventory for our customers.During 2011, we expanded our yard to accommodate other pipe manufacturers and distributors.Our storage fees increased $460,153 in the year ending December 31, 2012. The following table presents the composition of revenue for the year December 31, 2012 and 2011: Revenue: Dollars Percentage Dollars Percentage Variance Dollars Inspection Fees $ 31.2 % $ 39.2 % $ Sale of Pipe $ 49.4 % $ 43.9 % $ Storage Fees $ 11.7 % $ 9.0 % $ Other Income $ 7.7 % $ 7.9 % $ Total Revenue $ 100.0 % $ 100.0 % $ Cost of Revenue and Gross Profit Our cost of revenue for the year ended December 31, 2012, was $5,596,893, or 78.6% of revenues, compared to $3,788,365, or 91.8% of revenues, for the year ended December 31, 2011.The overall increase in our cost of revenue is primarily due to our increase in payroll and related contract costs due to the increase in inspection work and pipe sales.The primary reason for the decrease in cost of sales as a percentage of revenues was due to the increase in inspection fees in relation to the amount of fixed costs included in our cost of revenue, such as depreciation on equipment and facilities, and insurance.Additionally, pipe is sold at a lower margin in relation to our service revenues. The following table presents the composition of cost of revenue for the year ended December 31, 2012 and 2011: Cost of Revenue: Dollars Percentage Dollars Percentage Variance Dollars Labor and Related Costs $ 8.2 % $ 11.9 % $ Materials and Supplies $ 55.1 % $ 47.8 % $ Subcontract Labor $ 14.6 % $ 13.8 % $ Depreciation and amortization $ 12.6 % $ 18.0 % $ Maintenance $ 3.9 % $ 2.7 % $ Insurance $ 3.2 % $ 2.7 % $ Other $ 2.4 % $ 3.1 % $ TotalCostof Revenue $ 100.0 % $ 100.0 % $ Due to the economy, we were unable to maintain our permanent employees and were forced to lay off employees in 2011 and utilized the services of subcontractors to assist us as needed to provide timely and quality service to our customers.We will continue our efforts to attract employees and retain qualified individuals to serve the needs of our customers.The increase in depreciation expense was the result of additional equipment pipe threading and manufacturing facility placed in service during 2011 and 2012.The increase in other materials and supplies is due primarily to the increase in sales of pipe. Operating Expenses For the year ended December 31, 2012, our operating expenses totaled $1,902,654, as compared to $1,858,686 in 2011, representing an increase of $43,968. or 2.3%. The largest component of our operating expenses for 2012 consists of salaries and wages, professional fees, rent, depreciation, and other costs. Salaries and wages for general and administrative personnel was $555,527 for the year ended December 31, 2012, compared to $453,199 for the year ended December 31, 2011, an increase of $47,683, or 10.5%. The increase is primarily due to the increase in inspection fee services. 9 Professional services expense decreased from $459,876 for the year ended December 31, 2011, to $280,621 for the year ended December 31, 2012, a decrease of $179,255, or 39.0%.The decrease is primarily a result of a decrease in attorney fees resulting from less fees related to the application for free zone and management’s desire to decrease expenses. Rent expense totaled $244,131 for the year ended December 31, 2012, as compared to $252,726 for the year ended December 31, 2011, a decrease of $8,595, or 3.4%. Rent expense for both the year ended December 31, 2012, and for the year ended December 31, 2011, pertains primarily to our rental of office space for our headquarters in Lafayette as well as our rental of land and facilities for operating purposes. Other Income and Expense Other income and expense consists of investment income, gain or loss on sale of assets, and interest expense.For the year ended December 31, 2012, other expense, net of other income, totaled $123,215, as compared to other income, net of other expense, of $907,173 for the year ended December 31, 2011.The decrease is attributable primarily to the previous year’s recovery of income from the outcome of the lawsuits that were previously pending. Investment income, which consists of interest, dividends, realized gains and losses, and unrealized gains and losses, amounted to $31,758 for the year ended December 31, 2012, compared to an investment loss of $35,685 for the year ended December 31, 2011.For the year ended December 31, 2012, investment income consisted primarily of interest income of $29,497and dividend income of $1,491.At December 31, 2012, the investment account consisted solely of cash equivalents. Interest expense totaled $154,973 for the year ended December 31, 2012, as compared to $157,954 for the year ended December 31, 2011, a decrease of $2,981, or 1.9%.Interest expense pertains primarily to amounts due to affiliates as well as to our notes payable with third parties. Provision for income taxes For the year ended December 31, 2012, we reported an income tax benefit of $144,115 , compared to an income tax benefit of $366,036 for the year ended December 31, 2011, a decrease of $221,921, or 60.6%, which was attributable to the reduced net loss for the year. Capital Resources and Liquidity At December 31, 2012, we had $2,879,195 in cash and cash equivalents, which included two investment accounts, consisting of cash equivalents, with a fair value of $8,353.Our cash outflows have consisted primarily of expenses associated with continued operations.Cash outflows for investing purposes have consisted primarily the acquisition of equipment and other technology to better serve our customers.Most of the costs of those acquisitions have been offset by the sale of excess equipment.Currently, we have been able to utilize our relationships with affiliated entities to stabilize our liquidity needs. We believe we can satisfy our cash requirements for the next twelve months with our current cash and expected revenues. However, completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our growth goals. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core services.Should this occur, we would likely seek additional financing to support the continued operation of our business. 10 Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles thathave an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. Webelieve our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates onhistorical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 3 of our consolidated financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgmentand estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidatedresults of operations, financial position or liquidity for the periods presented in this report. Revenue Recognition The Company recognizes revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements and No. 104, Revenue Recognition.In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability is reasonably assured. Recent Accounting Pronouncements In June 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-05, “Comprehensive Income – Presentation of Comprehensive Income.” ASU No. 2011-05 eliminated the option to present the components of other comprehensive income as part of the statement of stockholders’ equity. It requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In December, 2011, the FASB issued ASU 2011-12, “Comprehensive Income – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05” to defer the effective date of the specific requirement to present items that are reclassified out of accumulated other comprehensive income to net income alongside their respective components of net income and other comprehensive income. All other provisions of this update, which are to be applied retrospectively, are effective for fiscal years, and interim periods within those years, beginning December 15, 2011, The Company is currently evaluating the impact that the adoption will have on their consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet – Disclosures about Offsetting Assets and Liabilities.” ASU 2011-11 requires entities to disclose information about offsetting and related arrangements of financial instruments and derivative instruments and will be applied retrospectively for all comparative periods presented. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Company is currently evaluating the impact that the adoption will have on its consolidated financial statements. On January 1, 2012, the Company adopted guidance issued by the FASB on accounting and disclosure requirements related to fair value measurements. The guidance limits the highest-and-best-use measure to nonfinancial assets, permits certain financial assets and liabilities with offsetting positions in market or counterparty credit risks to be measured at a net basis, and provides guidance on the applicability of premiums and discounts. Additionally, the guidance expands the disclosures on Level 3 inputs by requiring quantitative disclosure of the unobservable inputs and assumptions, as well as description of the valuation processes and the sensitivity of the fair value to changes in unobservable inputs. Adoption of this new guidance did not have a material impact on our financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We do not hold any derivative instruments and do not engage in any hedging activities. 11 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ENERGY & TECHNOLOGY, CORP. Financial Statements December 31, 2012 and 2011 Contents Reports of Independent Registered Public Accounting Firms F-1 - F-2 Basic Financial Statements Consolidated Balance Sheets F-3 - F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 - F-22 12 Report of Independent Registered Public Accounting Firm To the Board of Directors Energy & Technology, Corp. Lafayette, Louisiana We have audited the accompanying consolidated balance sheet of Energy & Technology, Corp. (the “Company”) and its subsidiaries, Technical Industries, Inc. (TII), Energy Technology Manufacturing & Threading, LLC, and Energy Pipe, LLC (a variable interest entity) as of December 31, 2012, and the related consolidated statement of operations, changes in stockholders’ equity, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy and Technology, Corp. and subsidiaries as of December 31, 2012, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012, included in the Form 10-K and, accordingly, we do not express an opinion thereon. The Hall Group, CPAs Dallas, Texas March 29, 2013 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors Energy & Technology, Corp. Lafayette, Louisiana We have audited the accompanying consolidated balance sheet of Energy & Technology, Corp. (the “Company”) and its subsidiaries, Technical Industries, Inc. (TII), Energy Technology Manufacturing & Threading, LLC, and Energy Pipe, LLC (a variable interest entity) as of December 31, 2011, and the related consolidated statement of operations, changes in stockholders’ equity, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy and Technology, Corp. as of December 31, 2011, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011, included in the Form 10-K and, accordingly, we do not express an opinion thereon. LaPorte A Professional Accounting Corporation Metairie, Louisiana March 28 2012 F-2 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of December 31, 2012 and 2011 Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Trade, Net of Allowance for Doubtful Accounts of $16,640 and $36,147 at December 31, 2012 and 2011, respectively Other Inventory Prepaid Expenses Deferred Tax Asset Total Current Assets Property and Equipment Held for Operations, Net of Accumulated Depreciation of $4,474,876 and $3,605,956 at December 31, 2012 and 2011, respectively Held for Investment - Total Property and Equipment Other Assets Patent, Net of Accumulated Amortization of $153,524 and $124,738 at December 31, 2012 and 2011, respectively Deposits Other Assets Total Other Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of December 31, 2012 and 2011 Liabilities and Stockholders' Equity Current Liabilities Current Maturities of Notes Payable $ $ Accounts Payable Accrued Payroll and Payroll Liabilities Accrued Rent Income Taxes Payable Total Current Liabilities Long-Term Liabilities Notes Payable, Less Current Maturities Deferred Taxes Payable Due to Affiliates Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred Stock - $.001 Par Value; 10,000,000 Shares Authorized, None Issued - - Common Stock - $.001 Par Value; 250,000,000 Shares Authorized, 169,144,950 Shares and 169,052,400 shares Issued and Outstanding at December 31, 2012, and 2011, respectively Discount on Common Stock ) ) Paid-In Capital Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Operations For the Years Ended December 31, 2012 and 2011 Revenues $ $ Cost of Revenues Materials and Supplies Subcontract Labor Depreciation Labor and Related Costs Repairs and Maintenance Insurance Other Costs Patent Amortization Total Cost of Revenues Gross Profit Operating Expenses Salaries and Wages Taxes, Fees and Other Professional Services Rent Depreciation Travel, Lodging and Meals Utilities Office Supplies and Expenses Repairs and Maintenance Communications Bad Debts - Total Operating Expenses Income (Loss) from Operations ) ) Other Income (Expense) Other Income (Expense) - Investment Income (Expense) ) Interest (Expense) ) ) Total Other Income (Expense) ) Income (Loss) Before Provision for Income Taxes ) ) Provision for Income Taxes Expense (Benefit) ) ) Net Income (Loss) $ ) $ ) Earnings (Loss) per Share - Basic $
